UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 HAMPSTEAD GLOBAL, LLC,                            Case No. 19-22721-rdd

                         Debtor.                   DECLARATION OF ADAM PERZOW

          I, Adam Perzow, hereby declare under penalty of perjury that no balance sheet, statement

of operations or cash-flow statement has been prepared for the above-named Debtor, and that no

Federal tax return has been filed by the Debtor as it is a disregarded entity. Executed on

June 5, 2020.

                                                      /s/ Adam Perzow
